Order entered May 20, 1968, unanimously affirmed, with $50 costs and disbursements to respondents. Concur — Capozzoli, Tilzer and McGivern, J J.; Eager, J., concurs in the following memorandum. I concur in the affirmance as I conclude that the plaintiff’s causes of action are framed to enforce causes of action primarily vested in the trustees for breach of obligations of the first and second bonds and mortgages of the particular railroad company and that the plaintiff’s noncompliance with the “ no-action clauses ” of the mortgages bars plaintiff’s suit. In view of this conclusion, plaintiff would not be precluded by the dismissal of this action from maintaining a declaratory judgment action for a declaration as to the rights and obligations of the defendant railroad company and the trastees with respect to proceeds of sale of premises released from liens of the mortgages, nor would it bar an action by bondholders to recover for willful misconduct, if any, of the trustees.